Title: From John Adams to Benjamin Rush, 14 March 1809
From: Adams, John
To: Rush, Benjamin



My dear Friend
Quincy March 14. 1809

Your Anecdotes are always extreamly Aprospros and none of them more So than those in your Letter of Mar 2d
The King of Spain who attempted to purify the Streets of Madrid was the Father and the Grand father of the two Animals now in Napoleons Menagerie. And the only bon mot that ever I heard of him was upon that occasion. He Said “his good People of Madrid were like Babies who having dirtied their Diapers and their Mothers were anxiously wiping their Bottoms for their good, never failed to bawl.
you forget the Czar who attempted by an Edict to compel his Russians to Shave their Faces, found their Pride in their Beards too powerful for all his Armies.
I remember our Massachusetts Legislature once made a Law for the Extirpation of Barberry Bushes, upon Severe Penalties. Not a Single Bush was ever injured in obedience to it, and at the next Election Seven Eighths of the Members were turned out, And Friends to Barberries elected who instantly repealed the Law.
Another time in my Memory our Legislature made a Law to compel Batchelers to marry upon Pain of paying double Taxes. The People were So attached to the Liberty of propagating their Species or not as they chose according to their Consciences that at the next Election they left out all the Advocates for the Bill and choose Men who respected the Right of Citizens enough to repeal the Law!
Legislators! Beware how You make Laws to Shock the Prejudices or break the habit of the People. Innovations even of the most certain and obvious Utility must be introduced with great caution, Prudence and Skill. I am very anxious about your State because I think the Fate of American Union and Independence depends more upon its Policy than its Wisdom or Virtue qualifies it to adopt.
You and I remember the Times when Virginia and Massachusetts agreed very well and acted cordially together. And other Times when Pensilvania and Massachusetts associated very well: but I fear these were the Times when the old Constitutional Party was predominant. At other Times Massachusetts and New York have drawn together Sincerely and amicably.
But Burr by his Intrigues with Clintons and Livingstones and Gates threw New York into the Scale of Virginia and McKean by his Intrigues with Gallatin Dallas Swanwick and other Foreigners the French the Spaniards the Irish and the Germans has allienated Pensilvania entirely from Massachusetts and thrown her blindfold into the Arms of Virginia. There is now therefore and has been for Eight Years a Combination of Virginia Pensilvania and New York against Massachusetts and their Domination has been So hard hearted that if it should be much longer continued and be much more cruel, I really do not know but the People of New England would petition the King of England to take them under his Protection again and appoint their Governors Senators and Judges. The Royal Appointment in New England before the Revolution were as respectable as Mr Jeffersons Appointments have been.
I wish that Some of the Choice Spirits in each of those four States could form a Connection that might unite those four great States in one plan or System of domestic and foreign affairs. Without this our Seventeen Sovereignties in one Sovereignty our Seventeen Wheels within one Wheel, our Seventeen Imperia in one Imperio will not work well.If Mr Sneider discards, Duane and Lieb, McKean and Dallas and depends wholly on his Quadroons, I have a Strong Curiosity to know who they are? what their Systems? what their Principles? Can they be the old Constitutional Party? I Should Suppose that Dallas and Duane had all them in their Friendship. Mr Binns, your active and intelligent Printer, I Suppose is a Foreigner. of what Country is he? Pensilvania must always it Seems be governed by Foreigners.
The Birth of Washington was celebrated in Boston too. The Feasts and Funerals in Honour of Washington Hamilton and Ames are mere hypocritical Pageantry to keep in Credit, Banks Funding Systems and other Aristocratical Speculation. It is as corrupt a System as that by which Saints were canonized and Cardinals Popes and whole hierarchical Systems created. I allow Washington Hamilton and Ames all their real Merit but many others much more important and deserving than either of them instead of being honoured, are Studiously, and Systematically driven into Oblivion.
Our New England Federal Papers have been celebrating the dear Love of Old England towards Us and the horrible dangers that Napoleon will Conquer England and then conquer America till they have frightened the People into their Party. As I believe none of these Tales, I cannot approve much of the Conduct that has been produced by them.
I have Children and Grandchildren and little to leave them besides their Liberty. I am sometimes more anxious for this than my Philosophy approves. I wish you could allay my fears. With great regard / always yours
J. Adams